Citation Nr: 1437793	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-27 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits in the original amount of $31,911.00, to include whether the debt was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968 and from February 1970 to February 1981. 

This appeal to the Board of Veterans' Appeal (Board) arose from a March 2011 decision in which the New Orleans RO's Committee on Waivers and Compromises (Committee) determined that a finding of fraud, misrepresentation or bad faith on the part of the appellant had not been made, but that he was at fault for the creation of the debt, and that he was unjustly enriched by receiving payments.  His request for waiver of the debt in the amount of $31,911.00 was denied.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness. See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c) (1) (2013); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  

The current record is contains conflicting information regarding the amount of debt the Veteran incurred as a result of the overpayment of VA benefits.

In the March 2011 decision, the Committee denied the Veteran's request for waiver of debt in the amount of $31,911.00; the period of debt is from January 1, 2008, to September 27, 2010.  


However, according to a May 2012 internal "VA Cert Checklist," it was noted that the remaining debt had been reduced to $27,038.00, due to an award action, offset, write-off, or the like.

In addition, the RO issued an additional SOC in May 2012 which adjudicated the issue of entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $16,890.00.  

Thereafter, in June 2014 written argument, the Veteran's representative referred to debt in the amount of $16,890.00.

The matter is not ready for appellate review as the bases of the apparent reduction of the debt are not clear. A clear identification of the amount of the debt and the specific reasons for the creation and reduction of the debt must be of record because these reasons may involve both the creation of the debt and any equitable considerations if the debt was reduced.  

If the AOJ has reduced the original debt, it must clearly explain the reasons for such reduction.  Thereafter, the AOJ must adjudicate the issue of whether the debt for overpayment of VA benefits is valid, and then readjudicate the waiver of overpayment claim.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an audit of his account in writing, which clearly shows the calculation of his debt.  Advise the Veteran of his original debt amount and any reductions that have taken place.  A copy of the audit should be associated with the record on appeal.
 



2.  Then, adjudicate the Veteran's claim of whether the debt for overpayment of VA benefits is valid. 

3.  Readjudicate the claim of entitlement to waiver of recovery of an overpayment of VA benefits in the appropriate amount in light of all pertinent evidence and legal authority.  If the decision remains adverse in any way, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached. The Veteran and his representative must then be afforded an opportunity to respond thereto.
 
Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



